Title: [October 1786]
From: Adams, John Quincy
To: 



      Sunday October 1st. 1786.
      
      
       Mr. Paine, preached here, in the forenoon from Acts IV. 12. Neither is there salvation in any other, and in the afternoon from I of Corinthians XVI. 14. Let all your things be done with Charity. The morning discourse was doctrinal, and therefore not so pleasing a Subject as the other; which was excellent. His arguments in favour of Charity, were such as naturally arise from the Subject, but well arranged, and in a very agreeable Stile. His delivery is good, but his length of Stature is such, as prevents his appearing so graceful as he otherwise might. Upon the whole he drew my attention more than any preacher I have heard for several months.
       Bridge passed the evening in my Chamber.
      
      

      2d.
      
      
       We recite this week to Mr. Burr the new Tutor; but he was absent this Day. The A B Society met this Evening. The Juniors Bancroft and Lincoln were received; Abbot, and Dodge, were received the last meeting. The first Piece read, was the forensic between Fiske and myself upon the Question whether, a republican Government, be the most favourable for the advancement of Literature. I denied it, and read the following Arguments in the negative:
       A. B. N 4.
       
        
         
          There is no Proposition however absurd, that will not be adopted and defended by some Man or other: and when an assertion is made contrary to all Sense or Reason, an ingenious Man can sometimes convince an Audience, that it is true, by representing only one side of the Question, and using only those arguments which incline towards that Side.
          These Reflections naturally arise in my Mind, when I see you, Sir, endeavouring to show that a Republican Government, is the most favourable to Literature. You begin by laying down several of the most extraordinary premises that I ever heard: from these you draw natural Conclusions it is true, but which prove Nothing; for the Scriptures you know, tell us that an house built on the sand, must fall at the first blast. Your whole System seems to stand upon this maxim, that the very Idea of a republican Government presupposes the Inhabitants in the highest State of Civilization. I am willing my good friend, that you should presuppose whatever you please, if you will confess the fact to be far otherwise.
          Without recurring to Athens or Sparta, Carthage or Rome, for Common Place arguments, as is too frequently done, let me ask whether at the present day the most civilized Nations are not subjected to Despotic monarchs: and whether Republics are not rather remarkable for being backward in the progress of civilization? And as to the scope, which a popular form of Government gives to Ambition, I should conceive that Circumstance more proper to form wise Politicians than men of deep learning. There cannot be in popular governments encouragements to literary genius equal to those which are given by Princes, who have themselves a Taste for the fine arts. They grant such rewards as kindle the latent sparks of genius, and enable it to shine with the brightest splendor. This is so consonant with experience, that the most distinguished aera’s in the History of Literature are found in the Times and Countries of an Augustus, a Charles the 2d., and a Lewis the 14th. Indeed the prospect which every citizen in a free Government, has, of obtaining Offices of State, appears to me rather prejudicial than advantageous to Literature. A Man engaged in the Affairs of his Country can pay but little attention himself to the Art and Sciences; but when the desire of shining as a Statesman, or as a general is entirely restrained, and an ambitious man, has no other method to render his Name illustrious, than by his literary productions, all his attention will of Course be turned that way, and it must naturally follow, that his Exertions will be attended with Consequences more favourable to Literature than in a State where it is but a secondary Object, or (if I may so express it) an Instrument by which the Citizens raise themselves to public Employments.
         
        
       
       
       
        
         
          Part 2d.
          I have always supposed, my worthy Friend, that however certain a young Man might be of any Proposition, Decency and Modesty required he should not make it, with all that assurance, and confidence, which might be proper in a man of years and experience. I likewise suppose when I made the Question, which, I know not for what Reason, has not, I think been answered, that the Fact itself was so plain and Evident, as would oblige you yourself to answer in the affirmative. Had you done this your System must consequently have fallen; but rather than contradict a Proposition, which is next to self-evident, you have prudently avoided giving any answer at all, and have rested your Cause upon a Distinction, which would better suit a pleading at the Bar, than a candid Enquiry after Truth, viz. that a Question is no Argument. But since you can be convinced with nothing but positive assertions, I willingly indulge your inclination; and affirm, that the Idea of a republican government does not presuppose the highest degree of Civilization, and I trust I can prove it from your own Concessions. You grant that the most civilized Nations extant are governed by despotic Monarchs. It must follow that republics are not so much civilized; how then can you say, that republics have the greatest degree of civilization? It is just as reasonable, as if you should say, a yard is longer than a foot, but yet a foot, is longer than a yard.
          To my other Question you reply, that had I confined my Attention to America, I must be sensible the answer would be in the negative: but Sir, suffer me to observe, that America, is not the only Republic now extant, and that the Question is not concerning the American but the republican form of government. You think my Distinction between a man of deep learning and a wise Politician is something new; I am happy to find that in the course of our Dispute, one new Idea has arisen, and I believe most of our hearers will agree that it is a just one. Politics and Literature are as different from one another as war and Literature; Nor is a very extensive acquaintance with the fine arts, more requisite for a Statesman, than for the general of an Army. You seem to think that Literature is like any particular Science, and that a small acquaintance with it is sufficient, if it can raise a Citizen to public Employments. I agree, it is sufficient for the Purpose of an ambitious citizen, but it is not sufficient for the promotion of Literature itself. Let us run a parallel between the progress of a man of genius in a republic and in a Monarchy. In both Cases, he will be employ’d while young in the pursuit of literature. In the republic, he will soon be called upon to serve the public, and from that time forth, he will be obliged to relinquish the Study of the Arts and Sciences, because the affairs of the Nation will employ all his Time. But in a Monarchy, his Talents will acquire him respect, reputation, and perhaps fortune, but they will not introduce him to a Situation which shall in­duce him to neglect the Sciences. On the contrary he will be continually improving his literary faculties, and his productions will do honour to himself and to his Country. This is my idea of the promotion of literature, and this is what a republic can seldom boast of. There is only one more argument of your’s, that I shall endeavour to refute: (for I fear our friends that are present, will think I have taken too much time to prove a thing so evident.) You say we must not judge of the improvements of a nation by a few individuals, but by the People at large, and reasoning from this principle you conclude, that the progress of literature is greater in America than in any other country on earth. Let us examine your train of reasoning. “In America the common people can make out to read a chapter in the Bible by spelling about half the words. In Europe nine tenths of them cannot read at all. Here they can most of them write their names, there they are obliged to make a mark. Therefore, literature has made greater progress here than in Europe.” If literature consisted in reading the Bible, or in writing a name, I should certainly concur in Opinion with you; but as the life of Man is barely sufficient to form a person deeply versed in literature, its progress must be the greatest, where there are Men, who can employ all their days, in cultivating the Arts and Sciences.
         
        
       
       One or two Dissertations were read, and a character of Mr. James by Bridge, extremely well done. Abbot gave us an Oration upon Patriotism. We determined for the future to meet Sunday evenings, and then we all retired.
      
      

      3d.
      
      
       A number of the Students have been very ill in consequence of eating cheese from the Buttery. It operated very violently as an emetic.
       We recited this morning to Mr. Burr in Reid on the Mind. The Tutor seems to be very unfavourable to the author, and treated him very cavalierly. He tells us we are to spend only this week upon the book, and that we shall go into Burlamaqui, upon natural Law immediately.
       There was a horse Race here in the afternoon, which prevented our reciting. The dancing Club met at Beale’s in the Evening.
       
      
      
       
        
   
   Jean Jacques Burlamaqui, The Principles of Natural and Political Law, transl. Thomas Nugent, 2 vols., London, 1763 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 83).


       
      
      

      4th.
      
      
       We had this morning a forensic given out, to be read next week, on the Question whether the diversities in national characters arise chiefly from Physical Causes. I am to support the affirmative, and think upon the whole it is the best side of the Question.
       Our musical Society met in the evening at Vose’s chamber.
      
      

      5th.
      
      
       A very bad cold, has prevented my studying much, this day.
       In the morning we finished reciting in Reid. We went over more than 300 Pages at this recitation. The next book we are to study, is Burlamaqui, which is said to be very good. I made tea for the Club. Bridge had a small dispute with me, upon the nature of Physical Causes. He thought the effects produced by sensual Appetites, could not be attributed to physical causes. I was of opinion that they must be. We appealed to Mr. Burr, and his Sentiments confirm’d mine.
      
      

      6th.
      
      
       A stormy day. Very unwell, especially in the former part of the Day. I have had several Times little contests with Bridge, upon the Subject of our forensic. He is to support the negative side of the Question, and will write very ingeniously. He is the only person in the Class who is fond of discussing questions of this kind in Conversation: we frequently dispute, and it always, increases my acquaintance with the Subject. The objections he raises are commonly weighty, and they lead me to look further than I should otherwise do, into the point in debate; and our difference of opinion is attended with no bad Effects, as all acrimony, and ill humour is excluded from our Conversations.
      
      

      7th.
      
      
       I have been studying almost all day what to write for a Forensic; the subject is so copious, that I find a great difficulty, in shortening my arguments, and making them concise. Charles went down to the Castle.
      
      
       
        
   
   That is, Castle Island, situated off Dorchester in Boston Harbor, and formerly the site of the fortified post Castle William, burned down by the British in 1775.


       
      
      

      8th.
      
      
       Mr. Hilliard preached in the morning from Ephesians V. 1. Be ye therefore followers of God, as dear children. A poor subject. His afternoon text was from Psalm XXX. 7. Thou didst hide thy face, and I was troubled. The Sermon appeared like an address to lunatic People; and to tell those who were so despondent, as to think they had committed the unpardonable Sin. There is not I believe much danger on that side; and that his Cautions were quite unnecessary.
       Dined at Mr. Dana’s. He got home from the Southward yesterday.
       The A B, met in the Evening. We had several essays, and Orations from Beale and Harris, both upon, writing and Eloquence. We finally chose officers. Fiske president again. Little and Harris Secretaries. We adjourned before 9 o’clock to the first Sunday next quarter.
      
      

      9th.
      
      
       No reciting. Mr. Burr is engaged to preach several Sundays at Hingham, and does not return early enough for the next morning recitation. We had a Lecture from Mr. Pearson, upon words and Letters: he enumerated all the different sounds of the 26 letters of the English alphabet. Mr. Williams who returned yesterday from his Journey, gave the Class a Lecture, upon Trigonometry. Pass’d the evening with Bridge.
      
      

      10th.
      
      
       The ΦBK. met at Burge’s chamber at 11 o’clock. Beale and Burge read dissertations. The extempore disputants were Packard and Chandler. We voted to admit White. Mr. Wigglesworth gave a Lecture in the afternoon. Several fellows in the two lower Classes were very indecent and noisy. The dancing Club met at Bridge’s Chamber. After they broke up, I remained there; took a walk by the fine moon-light; and retired at about 11.
      
       

      11th.
      
      
       The Class from 9 to near twelve were reading their forensic; I read in the affirmative as follows.
       
        
         
          “Whether the diversities of national character, (taking the word, character, in its most extensive Sense) arise chiefly, from physical Causes ?”
          The many Arguments which naturally present themselves to defend each side of this Question, created in my mind, (and perhaps not in mine alone) a small difficulty. That many of the diversities of character, which distinguish so much one Nation from another, proceed from Religion, Government, or the intercourse between neighbouring States is what no Person can deny. That many others derive their origin from physical Causes, is what every man of sense and Candor must acknowledge: whether the moral or the physical are predominant, is an enquiry worthy the discussion of men of more experience and judgment, than are to be found among the students of this university: every one however must chuse one side of the question; and I have therefore adopted that which appears to me, to be the most probable. National character is the assemblage of those qualities which are predominant in the minds of the individuals who form a Nation; and by diversities are here meant (I imagine) those peculiar traits which distinguish so greatly the inhabitants of one Country from those of any other on Earth.
          Should we consider the question, as relating to primary and original Causes, it would appear that there are none but physical; for a short reflection will convince us that moral Causes themselves are but the Effects of physical causes. A proof of this may be drawn from the national character of the Hollanders. Should the question be put to any one of our opponents, whence the three great characteristics of that Nation, (cleanliness, industry, and avarice) arose? probably he would answer, from moral Causes; and he would alledge the great power of education and habit. These I confess may at this day, serve to maintain, and may have served heretofore to increase those qualities; but they never can be said to have been the original Causes. The situation of the country, which is continually exposed to the encroachments of the surrounding Ocean, and the Climate which is so moist as causes, every thing that is not constantly kept clean, to moulder, absolutely require great neatness, industry and econ­omy; and I am convinced in my own mind, that were the present inhabitants to migrate, and in their stead was a colony from any other nation to settle there, in the course of one century the new settlers would be distinguished by the same virtues and Vices, which now form the dutchman’s character. But without taking all the advantages which the question seems to present, I will consider only the immediate causes of diversities in national characters, and even these, are, I believe, chiefly physical.
          Let us single out from the european nations two, which notwithstanding their proximity to each other, and notwithstanding the constant intercourse between them, are so remarkable for their difference of character. The characteristics of the french nation are, contentment, vivacity, and a certain degree of levity; those of the English are thoughtfulness, melancholy, and a continual restless, uneasy disposition, whatever, their situation may be: In this case, we cannot imagine the difference to be owing to moral causes; for it would be natural to suppose, that a form of government which insures to every man his property, and personal safety, and a religion founded upon humanity and toleration, was calculated to make a nation happy, and contented; and on the other hand; that a Government in which the fortune, and even the Life of every individual depends upon the caprice of a despot, and a religion which enervates the mind, and corrupts the heart would render a nation miserable if it could be effected by moral causes. But when we consider the different physical causes which operate upon the minds of the French and English we can easily account for the facts as they stand.
          Few Nations are favoured with a sky so serene, and a climate so temperate as the French. The air which they breathe is pure, and they are exempted from both the extremes of heat and cold. Their diet is generally light and salubrious; and from the Throne to the Cottage they are remarkably temperate. But the atmosphere of England is almost always loaded with vapours, there, the heart is seldom cheered, the spirits are seldom enlivened by the genial rays of the Sun; and the climate is so variable and unsteady; that frequently the resolution of the Seasons seems to be performed in the course of a day. The diet of the inhabitants is heavy and oppressive to the stomach; and they are too much addicted to the use of spiritous liquors: in both these instances it is evident, that the physical and moral causes counteract each other. But the contest is too unequal; the physical are so powerful that they destroy the influence of the moral, and yet appear to act, with as much force, as they could do, even if they met with no opposition. Arguments of a similar nature might be applied to other nations; but they could not be more conclusive, and would carry me beyond the limits prescribed to exercises of this kind. I shall therefore endeavour to refute some other objections which might be raised against the influence of physical causes.
          It is evident that the characters of the same nations, have been very different at different periods. The modern Greeks and Romans, for instance are supposed to be as different from the ancient, as they possibly could be even if they did not live in the same countries. The alteration has been undoubtedly produced by a concurrence of physical and moral causes; and at first sight we should be led to think, the latter were chiefly influential: but it must be remembered that the physical causes have undergone a great change: the diet is extremely different, and the climates are most probably, far from being the same: if we were to judge of the Campania di Roma, from the enthusiastic accounts given of it by Pliny and Florus, we should suppose it to be a terrestrial Paradise; but this self same spot is now so unhealthy that it is intirely uninhabited, although the soil be as fruitful as any in Italy. This last Circumstance affords a presumption that the present situation of the country was the effect, not the cause of the alteration in the climate. If physical causes have operated so surprising a change upon one part of the country, we may reasonably conceive that the climate of the whole, has been in some measure effected by them. Why then should we expect to find in the Greeks and Romans of the present day, those characteristics, which distinguished the masters of the World?
          I shall take notice but of one argument more, which might be used on the opposite side of the question. It respects the Jews. They have been for many Centuries, and still are dispersed all over the earth, yet they maintain to a great degree the same national character; but admitting that they have uniformly preserved the same peculiarities, whether the causes be moral or physical, they cannot be applied to any other Nation: it is by a particular dispensation of the Deity who for wise purposes has seen fit to keep them seperate and distinct from the rest of the world. But in fact the immediate causes may properly be called physical. They never mingle with other Nations, by intermar­riages, which probably produce great effects, on the bodily frame, and they never make use of any animal food but what is prepared in their own peculiar manner.
          But after all, it is in vain for Man, to attempt separating what the God of nature has united; the connection between the human mind and body is so intimate; that possibly whatever affects the one must necessarily have influence over the other; and perhaps after investigating the matter clearly and deeply, we should have reason to conclude, that physical and moral causes are really and essentially the same”
         
        
       
       Johnson, whose great pride is in being singular, found fault with the question; and said he could not understand it. The only conclusion I can draw from his confession is that he is a very stupid fellow.
       Mr. Shaw was here in the forenoon. Mr. Williams gave us a lecture upon the dimensions of the Earth.
       The sodality met at Baxter’s chamber in the evening. White brought me a couple of letters up from Boston. One from my mother, and the other from my Sister, signed A. Smith. She was married it seems the 12th. of June.
      
      
       
        
   
   AA to JQA, 13 June; AA2 to JQA, 22–23 July (Adams Papers).


       
      
      

      12th.
      
      
       Mr. Burr gave out this morning a subject for our next forensic. “Whether an extorted promise be obligatory.” The affirmative is not so favourable, as in the last question. Though in many cases, it may be true.
       The weather, extremely dull, which causes a very general depression of spirits.
      
      

      13th.
      
      
       Had a great deal of fuss about some Tea spoons, which I lost some days since. I have found most of them however in an extraordinary manner. But it made me in manner lose all this day; as great part of it has been employ’d in making researches.
      
      

      14th.
      
      
       Went to Boston, in order to get some books which were sent by Callahan; but I could not get them: dined at Deacon Smith’s. Mr. Otis’s family were there. Harry and his father had a dispute concerning the Roman toga. I came up with Beale; in the evening we held a Court of Law. Putnam, and myself were condemned to pay a bottle of wine each.
      
      
       
        
   
   JQA had earlier asked his father to send copies of “New Testaments in Greek and Latin” from JA’s personal library, and Desaguliers’ translation of van’s Gravesande’s Mathematical Elements (JQA to JA, 2 April, Adams Papers). In addition to these volumes, JQA received others which he had not requested, “mostly upon philosophical subjects” (AA to JQA, 21 July, Adams Papers; entry for 16 Oct., below). Among these was François Soulès, Histoire des troubles de l’Amérique..., London, 1785, now at MQA among JQA’s books, which contains notes by JA in the second volume (JQA to AA, 30 Dec. 1786–11 Jan. 1787, Adams Papers).


       
      
      

      15th.
      
      
       Was excused from attending meeting this day: being somewhat unwell. Finished the first volume of Burlamaqui in the forenoon. Bridge was at my chamber after dinner.
      
      

      16th.
      
      
       We recite two or three times more, in s’Gravesande’s, but next quarter, we shall begin upon Ferguson’s Astronomy. Mr. Williams had a lecture, upon Trigonometry, very few of the Class attended. Charles went to Boston in the morning, and at length, brought the books, which are mostly upon philosophical subjects. Mead was at my Chamber in the evening. About half the Class are gone. I declaimed this Evening, a piece from Blair’s Lectures vol. 1. p: 14, 15, 16. on the cultivation of taste.
      
      
       
        
   
   James Ferguson, Astronomy Explained Upon Sir Isaac Newton’s Principles, And Made Easy to Those Who Have Not Studied Mathematics...., London, 1756. JQA requested of his father a copy of this work in his letter of 30 Aug. (Adams Papers), and his copy, 7th edn., London, 1785, is at MQA.


       
       
        
   
   Hugh Blair, Lectures on Rhetoric and Belles Lettres, 2 vols., London, 1783; Harvard had the 3-vol., 2d edn., London, 1785 (Catalogus Bibliothecae[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., 1790, p. 149).


       
      
      

      17th.
      
      
       Charles and my Cousin, went away in the morning, immediately after commons. Tom, went to Boston, and brought back Dr. Tufts’s Chaise. Soon after dinner we set off, in the midst of the rain. We got to Braintree, just at five o’clock. We found Mr. and Mrs. Shaw here.
      
       

      18th.
      
      
       Loitered away, a great part of my Time, as I most commonly do in vacation Time. I intend however to read considerable, before I return to College. Mr. Shaw and his Lady, this morning, left us to return homeward. Was down in my father’s library part of the afternoon. The weather begins to be quite cold, and the leaves are all falling from the trees.
      
      

      19th.
      
      
       Spent the day, in alternately reading, writing, walking, and playing. This is dull life, and convinces me, how grossly the whole herd of novel and romance writers, err, in trumping up, a Country life. Let them say what they will: the most proper situation for man, is that which calls forth the exertion of faculties, and gives play to his passions. A negative kind of happiness, like that of the brutes, may be enjoyed in the Country, but the absence of pain or anxiety is not sufficient for a man of sensibility. The passions of the mind, are what chiefly distinguish us from the brute creation, and as a country life tends to diminish their influence, it brings us nearer a par with them, and is therefore derogatory to the dignity of human nature.
      
      

      20th.
      
      
       My two brothers were gone all the morning on a gunning party. My cousin and I went, in the afternoon, but we were unsuccessful. All kinds of game are scarce here, as there are several persons in the town that persecute the animals so much, that they have driven them all away.
      
      

      21st.
      
      
       Mr. Thaxter stop’d about half an hour, this morning, on his return from Hingham, where he has been this week. In the afternoon I went with my cousin, and drank tea, at my uncle Quincy’s. Just after we return’d, Leonard White and his Sister came in. Mr. and Mrs. Cranch arrived about an hour after. Leonard brought me a letter.
      
      
       
        
   
   Letter not found.


       
      
       

      22d.
      
      
       Mr. Tread well, preach’d in the forenoon from Matthew XI. 15 “he that hath ears to hear, let him hear;” and in the afternoon from Psalm IV. 4. commune with your own heart. Mr. T. appears to be a sensible man; but by no means a good speaker. In common conversation his voice, and manner of speaking is agreeable; but if he begins to pray or to preach, he immediately assumes a most disgusting cant. He spent the evening here; and talk’d of his Son, who is at college, in the junior class. He appears to have juster ideas of him, than parents commonly have of their children.
      
      

      23d.
      
      
       Mr. Cranch went this morning to Boston. His Son, went with him, and will proceed to Haverhill, for his Sister Lucy. Leonard and Peggy White, return’d to Boston. Thayer one of Charles’s classmates, dined here, and after dinner they both set off to go to Scituate. Thus from a numerous company, we are all at once reduced to a very small party; I went down in the afternoon to the library. Miss Betsey Apthorp spent the evening here.
      
      

      24th.
      
      
       Went down to my uncle Adams’s in the afternoon, and spent a couple of hours. Finished reading Burlamaqui, upon natural and political Law. I am much pleased with the principles established by this author. The stile of the english translator is not agreeable.
      
      

      25th.
      
      
       Thayer and Charles returned from Scituate this afternoon. Mr. and Mrs. Hilliard came to pass the night here. Mr. H appears much more to advantage in private conversation than he does in the pulpit. He appears to be a very sensible man.
      
      

      26th.
      
      
       We have been left alone again this day. Mr. and Mrs. Hilliard went away this morning. I employ most of my time at present in reading the Abbé Millot’s elements of history. They are well written but very concise. He is quite philosophical: in some pas­sages perhaps too much so. At least he calls in question many historical facts; without sufficient reason, I think. His reflections which seem to form the greatest part of his work, are for the most part just, and display, much humanity, which is an essential requisite in a historian.
      
      
       
        
   
   Claude François Xavier Millot, Elemens d’histoire générale..., 9 vols., Switzerland, 1778. JQA’s copy, at MQA, was purchased in 1781.


       
      
      

      27th.
      
      
       Mr. Read came here in the afternoon, to spend a day. Though he cannot entirely lay aside the Tutor, but retains a little of the collegiate stiffness, yet he endeavours to be affable, and is very sociable. These people when distant from their seat of Empire, and divested of that Power, which gives them such an advantageous idea, of their own superiority, are much more agreeable, than, they are, when their dignity puts them at such an awful distance from their pupils. Mr. Read conversed much upon several subjects and with a great deal of complaisance; but with most ease, and pleasure upon subjects which form part of the studies at the university.
      
      

      28th.
      
      
       Mr. Read set out in the afternoon to return to Cambridge. In the Evening Mr. Cranch returned from Boston, and Lucy and her brother from Haverhill.
      
      

      29th.
      
      
       Mr. Wibird preach’d all day from John I, 47. Jesus saw Nathanael coming to him, and saith of him, Behold an Israelite indeed in whom is no guile! Mr. W. is said to be so fond of his ease, that he seldom writes new Sermons, but preaches his old ones over and over, frequently. But this was new, and one of the best that I ever heard him deliver, full of judicious reflections, and wise instructions, which proves that if he is not of great service to the People, of this parish, as a moral teacher, it is not for want of sufficient abilities. The family here, are in affliction, on account of the Death of Mr. Perkins in Virginia, a young gentleman, who resided in the house some months, and endeared himself to the whole family. A more particular attachment between him, and Eliza, renders his loss more distressing to her, than to the rest; and her great sensibility deepens the wound. Her grief is silent, but is painted expressively on her countenance.
      
      
       
        
   
   Thomas Perkins, of Bridgewater, had been a preceptor of the Adams boys and the Cranch children during 1781–1782, then left for Virginia to keep a private school. He returned the following year and studied law with Royall Tyler, but soon went south, to Kentucky, to return again once he had made his fortune. He died in Aug. 1786 (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:309; Book of Abigail and John,The Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975. p. 367; Mary Cranch to AA, 22 May–3 June 1786; Elizabeth Smith Shaw to AA, 1–3 Nov. 1786, Adams Papers).


       
      
      

      30th.
      
      
       Snow’d all the morning. Mr. Cranch went to Boston and Charles with him: he return to Cambridge. As the supreme judicial Court is to sit there this week, there will be two or three companies of militia, in order to prevent riots; for the insurrections of this kind, are not yet quelled, and indeed I know not when they will be. There is not sufficient energy in the government, and the strength of the party opposed to it is increasing. Unless some vigorous measures are taken the constitution of the commonwealth must infallibly fall.
      
      

      31st.
      
      
       Miss B. Palmer, came from Germantown, this afternoon, to spend the night here. We prepared to return to Cambridge as our vacation closes this day.
      
     